 

° Case 3:20-mj-00086-BKUNSSED SRATES RISTRICE COPRE 1 of 2. PagelD 11
NORTHERN DISTRICT OF TEXA

 

   
   
   
    
 
 
  

 

 

 

 

DALLAS DIVISION
UNITED STATES OF AMERICA § Case No. 3:20-mj-00086-BK
§ Other Dist. Docket No. 4:17-cr-34-1
Vv. § Charge Pending:
§ Southern District of Texas
ABRAN MARTINEZ (1) § Houston Division U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FILED
REPORT OF PROCEEDINGS UNDER RULES 3241 JAN 3.1 2020
AND ORDER ENTERED THEREON

The defendant is charged in the above-referenced district with violating conditions of
Having been arrested in this district on a warrant issued on the petition to revoke probation or supervise
before me for proceedings as follows:

 

32.1(a)(5)(A): o The alleged violation occurred in this district.

a The defendant waived preliminary hearing.

Qo Based on the evidence presented during preliminary hearing, the Court finds that:
Oo There is probable cause to believe that a violation occurred.
a There is NOT probable cause to believe that a violation occurred.

 

32.1(a)(5)(B): YY The alleged violation did not occur in this district.
Oo The government has produced copies of the judgment, warrant, and warrant application.
e defendant waived production of copies of the judgment, warrant, and warrant application.
a Covyrt finds that the person before the Court is the defendant named in the warrant because:
a defendant waived identity hearing.
a An identity hearing was conducted, and the defendant’s identity was established.

oO € Court finds, based on the evidence presented during an identity hearing, that the person before
the Court is NOT the defendant named in the warrant.

The defendant waived detention hearing in this district and requested that detention hearing
be held in the prosecuting district.
  

You are commanded to remove the above named defendant forthwith to the district in which he/she is charged
and there deliver him/her to the United States Marshal for that district or to some other officer authorized to
receive him/her.

o It is ORDERED that this defendant be released from custody on bond pending further proceedings.

a It is ORDERED that this defendant be discharged.

Mp}

/
‘
/

SIGNED:

/
ToS

    

 

(Use Other Side for Return) | - “ Repee H/ Toliver y
ited States Magistrate Jud

 
